DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claim 11 is cancelled.  Claims 10 and 12 are currently pending and subject to examination.

Response to Arguments
Applicant's arguments filed in the remarks dated 04/18/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues that Yilmaz and Siomina fail to teach at least “a processor that measures reception quality of a target cell for a number of carriers based on the measurement configuration”. 

Examiner’s Response:
Examiner respectfully disagrees with this argument as the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, but rather what the combined teachings of those references would have suggested to those of ordinary skill in the art.
Yilmaz discloses that a UE processor may report NR+LTE capabilities via an NR RRC message carried in a transparent container of LTE RRC, and the NR node may make the decision for what UE capabilities can be used for NR radio access, radio resource management (RRM) measurement such that the UE capabilities are not exceeded (see Yilmaz [0067] – [0070]).
Siomina is similarly directed to network nodes coordinating their respective configuration of a wireless device to perform measurements on a certain carrier, where in a multicarrier system, at least two radio network nodes may configure radio measurements for the same UE (see Siomina [0053] – [0058]). 
Siomina discloses in [0068] that the term “radio measurement” may refer to any measurement performed on radio signals, where a radio measurement may be a signal level, a signal quality and/or a signal strength and in [0081] Siomina discloses that a first radio network node and a second radio network node may configure or may need to configure first radio measurements and second radio measurements, respectively, to be performed by a UE, on the same carrier frequency or on different carrier frequencies, when measurement gaps may be shared among multiple carriers.  
Thus, Yilmaz and Siomina reasonably read on “a processor that measures reception quality of a target cell for a number of carriers based on the measurement configuration”.  Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz et al. (US 20200267791 A1) in view of Siomina et al. (US 20210105646 A1). 

Regarding claim 10, Yilmaz et al. discloses a user device (Yilmaz et al., FIG. 3 UE 105, in relation to FIG. 7), comprising: 
a receiver (Yilmaz et al., FIG. 7, receiver 706) that receives a measurement configuration (Yilmaz et al., FIG. 3, [0070] the master node creates the final RRC connection reconfiguration message including both MCG and SCG configurations and sends it to the UE) from each of a master node (Yilmaz et al., FIG. 3, master node 120) and a secondary node (Yilmaz et al., FIG. 3, secondary node 110) during dual connectivity in which the user device is connected to the master node and the secondary node (Yilmaz et al., FIG. 3, [0070] in response to receiving the UE’s LTE capability information, NR measurement capabilities, the master node then forwards the NR RRC message containing the LTE+NR capability information to the secondary node, where the secondary node selects an NR SCG configuration based on the received LTE+NR capability information/joint capability information), and 
a processor (Yilmaz et al., FIG. 7, data processing system (DPS) 702) that measures reception quality of a target cell for a number of carriers based on the measurement configuration (Yilmaz et al., [0064] thanks to the mutual intelligibility between master and secondary network nodes, a master eNB (MeNB) is able to maintain the RRM measurement configuration of the UE for mobility procedures, where, the MeNB may decide to ask a secondary eNB (SeNB) to provide additional resources (serving cells) for a UE, based on the received measurement reports in relation to [0110] where the NR gNB selects the SCG configuration, ensuring the LTE+NR capabilities are not exceeded and the LTE eNB sends the LTE RRC connection reconfiguration message to the UE [a UE that receives RRM measurement configuration and sends measurement capabilities or measurement reports inherently performs measurements]).
Yilmaz et al. does not expressly disclose the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed.
Siomina et al. for example, from an analogous field of endeavor (Siomina et al., [0182] a first radio network node and a second radio network node may configure a first radio measurements and a second radio measurements, respectively, to be performed by a UE) discloses the number of carriers is adjusted between the master node and the secondary node (Siomina et al., [0241] the first radio network node may use the obtained carrier status information for configuring CCs for the UE, or not configuring as CC or deconfiguring CC on carriers used as CCs by the second radio network node) in order not to exceed a number of measurements that can be performed (Siomina et al., [0244] the first radio network node may use the obtained carrier status information for controlling, or allowing to add or forcing to deconfigure or deactivate some CCs, such that the total number of all CCs and/or CCs of a certain type and/or in a certain RAT configured for the UE by all nodes does not exceed the corresponding threshold or UE capability).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the number of carriers is adjusted between the master node and the secondary node in order not to exceed a number of measurements that can be performed as taught by Siomina et al. with the system of Yilmaz et al. in order to allow for controlling a CC configuration (Siomina et al., [0244]).

Regarding claim 12, Yilmaz et al. discloses a radio communication method (Yilmaz et al., FIG. 3), comprising: 
receiving a measurement configuration (Yilmaz et al., FIG. 3, [0070] the master node creates the final RRC connection reconfiguration message including both MCG and SCG configurations and sends it to the UE) from each of a master node (Yilmaz et al., FIG. 3, master node 120) and a secondary node (Yilmaz et al., FIG. 3, secondary node 110) during dual connectivity in which the user device is connected to the master node and the secondary node (Yilmaz et al., FIG. 3, [0070] in response to receiving the UE’s LTE capability information, NR measurement capabilities, the master node then forwards the NR RRC message containing the LTE+NR capability information to the secondary node, where the secondary node selects an NR SCG configuration based on the received LTE+NR capability information/joint capability information), and 
measuring reception quality of a target cell for a number of carriers based on the measurement configuration (Yilmaz et al., [0064] thanks to the mutual intelligibility between master and secondary network nodes, a master eNB (MeNB) is able to maintain the RRM measurement configuration of the UE for mobility procedures, where, the MeNB may decide to ask a secondary eNB (SeNB) to provide additional resources (serving cells) for a UE, based on the received measurement reports in relation to [0110] where the NR gNB selects the SCG configuration, ensuring the LTE+NR capabilities are not exceeded and the LTE eNB sends the LTE RRC connection reconfiguration message to the UE [a UE that receives RRM measurement configuration and sends measurement capabilities or measurement reports inherently performs measurements]).
Yilmaz et al. does not expressly disclose the number of carriers does not exceed a number of measurements that can be performed.
Siomina et al. for example, from an analogous field of endeavor (Siomina et al., [0182] a first radio network node and a second radio network node may configure a first radio measurements and a second radio measurements, respectively, to be performed by a UE) discloses the number of carriers (Siomina et al., [0241] the first radio network node may use the obtained carrier status information for configuring CCs for the UE, or not configuring as CC or deconfiguring CC on carriers used as CCs by the second radio network node) does not exceed a number of measurements that can be performed (Siomina et al., [0244] the first radio network node may use the obtained carrier status information for controlling, or allowing to add or forcing to deconfigure or deactivate some CCs, such that the total number of all CCs and/or CCs of a certain type and/or in a certain RAT configured for the UE by all nodes does not exceed the corresponding threshold, or UE capability).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the number of carriers does not exceed a number of measurements that can be performed as taught by Siomina et al. with the system of Yilmaz et al. in order to allow for controlling a CC configuration (Siomina et al., [0244]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416